Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of November 22, 2010 (the “Effective Date”),
by and between AmTrust Financial Services, Inc., 59 Maiden Lane, 6th Floor, New
York, New York, a Delaware corporation (the “Company”) and Max G. Caviet, an
individual residing at Ashford House, 56 Tilt Road, Cobham Surrey KT11 3HQ,
United Kingdom (“Executive”).


WITNESSETH


WHEREAS, The Company and Executive desire to enter into this Employment
Agreement (the “Agreement”) in order to set forth the terms and conditions of
Executive’s employment, intending to supersede any prior employment agreement,
written or oral, whether with the Company or other affiliates.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Duties and Responsibilities.  The duties and responsibilities of
Executive shall be those of a senior executive of the Company as the same shall
be assigned to him from time to time by the Board of Directors of the Company,
including, but not limited to, management of Company’s special risk business
worldwide.  Executive’s principal place of work will be in London, England, but
he shall be required to travel as reasonably necessary to carry out his
duties.  Executive recognizes that, during the period of his employment
hereunder, he owes an undivided duty of loyalty to the Company and agrees to
devote all of his business time and attention to the performance of his duties
and responsibilities and to use his best efforts to promote and develop the
business of the Company.  Subject to the approval of the Board of Directors,
which shall not be unreasonably withheld, Executive shall be entitled to serve
on corporate, civic, and/or charitable boards or committees and to otherwise
reasonably participate as a member in community, civic, or similar organizations
and the pursuit of personal investments which do not present any material
conflicts of interest with the Company.


Executive shall be appointed President of Company’s wholly-owned subsidiary,
AmTrust International Insurance, Ltd. and as an officer of such other
affiliates, including AmTrust International Underwriters Limited, AmTrust
Management Services Limited, IGI Group and AmTrust Nordic AG, as, in the
discretion of Company, is appropriate and necessary to carry out his duties and
responsibilities, reporting on a day-to-day basis directly to the president and
CEO of the Company.  If elected or appointed, Executive shall serve on the
Boards of Directors of the Company or its affiliates without additional
compensation.



 
1

--------------------------------------------------------------------------------

 

2.           Employment Period.  For a period commencing on the Effective Date
hereof and ending on December 31, 2013 (the “Employment Period”), subject always
to Clauses 7(a) and and 7(b), the Company hereby employs Executive in the
capacities herein set forth.  Executive agrees, pursuant to the terms hereof, to
serve in such capacities for the Employment Period.  This Agreement shall renew
for successive three year periods unless one of the parties provides written
notice of not less than one hundred eighty days prior to the end of the
Employment Period or any successive Employment Period that the party will not
renew the Agreement.


3.           Compensation and Benefits.


(a)          Salary.  The Company shall pay or cause an affiliate to pay
Executive a salary at the rate of Three Hundred Fifty Thousand Pound Sterling
(£350,000) per annum through 31 December 2010 and, effective 1 January 2011, at
the rate of Four Hundred Fifty Thousand Pound Sterling (£450,000) per annum
(“Salary”), payable in accordance with the Company’s normal payroll
process.  Executive acknowledges and agrees that Salary is inclusive of any
amount payable by Company for any pension plan for the benefit of
Executive.  Executive shall be entitled to a salary review annually as of each
January 1st during the Employment Period. Such salary review shall be based
entirely on merit and any salary adjustments shall be determined by the Board of
Directors of the Company solely in its discretion.


(b)         Profit Bonus.  (i)  Executive shall receive an annual bonus equal to
ten percent (10%) of the Subject Profits, as defined herein, for each calendar
year during the Employment Period or any successive Employment Period; provided
that the Subject Profits are no less than seventy-five (75%) of the Profit
Target.  Effective as of the calendar year ending December 31, 2010, the Profit
Bonus shall not exceed the Profit Bonus cap, which shall be the amount equal to
(x) three times Executive’s then current Salary if the Subject Profits are more
than 110% of the Profit Target; (y) two times Executive’s then current Salary if
the Subject Profits are 110% or less, but greater than 100% of the Profit
Target; and (z) Executive’s then current Salary if the Subject Profits are 100%
or less, but equal to or greater than 75% of the Profit Target. For purposes of
computing the Profit Bonus, “Subject Profits” shall mean Company’s pre-tax net
operating income exclusive of extraordinary items and investment income or loss,
arising from special risk and extended warranty business written by Company and
its affiliates under the direct or indirect supervision of Executive (“Subject
Business”), as determined by Company’s independent public accountants whose
determination thereof shall be final, binding and conclusive.  “Profit Target”
means, for each calendar year in the Employment Period, the greater of the
Subject Profits for the preceding calendar year and the Base Line Profit.  “Base
Line Profit” means the Subject Profits for calendar year 2008.


(ii)         The Profit Bonus payable pursuant to this Section 3(b) shall be
paid in cash or stock options, restricted stock, restricted stock units or other
form of equity (collectively, “Equity”) as determined by the Board of Directors,
in its sole discretion, provided, however, that no less than one third of the
Profit Bonus shall be payable in Equity.


(iii)        The Profit Bonus for each year shall be paid by March 31 of the
calendar year following the calendar year for which such Profit Bonus was
earned, but no later than the date bonuses are generally paid to other senior
executives of the Company.

 
2

--------------------------------------------------------------------------------

 





(iv)         The Profit Bonus to which Executive may be entitled under this
Section 3(b) shall be made and subject to the terms of the AmTrust Financial
Services, Inc. 2007 Executive Performance Plan.


(c)          Executive may also receive other bonus payments determined at the
sole discretion of the Board of Directors (“Discretionary Bonus”).


(d)          Executive shall also be entitled to the following benefits:


 
(i)
five (5) weeks of paid vacation for each twelve (12) months of the Employment,
or such greater period as may be approved from time to time by Board of
Directors to be taken at times mutually convenient to the executive and the
Company.  Unused vacation time shall not be carried over to any subsequent
calendar year;



 
(ii)
paid holidays and any and all other work-related leave (whether sick leave or
otherwise) as provided to the Company’ other executive
employees.  Notwithstanding the foregoing, in the event of a serious illness or
incapacity, Executive shall be entitled to receive salary and benefits for six
calendar months in any twelve month period; and



 
(iii)
Executive will participate in such benefit schemes to which executive employees
of the United Kingdon affiliates of Company, their dependents and beneficiaries
generally are entitled during the Employment Period and, including, without
limitation, private medical insurance, permanent health insurance, life
assurance, retirement plans and other present or successor plans and practices
of Company for which executive employees, their dependents and beneficiaries are
eligible.



4.           Reimbursement of Expenses.  The Company recognizes that Executive,
in performing Executive’s functions, duties and responsibilities under this
Agreement, may be required to spend sums of money in connection with those
functions, duties and responsibilities for the benefit of the Company and,
accordingly, shall reimburse Executive for travel and other out-of-pocket
expenses reasonably and necessarily incurred in the performance of his
functions, duties and responsibilities hereunder upon submission of written
statements and/or bills in accordance with the regular procedures of the Company
in effect from time to time.



 
3

--------------------------------------------------------------------------------

 

5.          Disability.  In the event that Executive shall be unable to perform
because of illness or incapacity, physical or mental, all the functions, duties
and responsibilities to be performed by him hereunder for a total period of six
(6) months during any consecutive twelve (12) month period, the Company may
terminate his employment and this Agreement effective on or after the expiration
of such period (the “Disability Period”) upon five (5) business days’ written
notice to Executive specifying the termination date (the “Disability Termination
Date”).  The Company shall pay to Executive an amount equal to his Salary, at
the rate in effect immediately before such termination, for the remainder of the
Employment Period or one year, whichever is greater, in accordance with the
Company’s general payroll practices and commencing with the first payroll
coincident with or next following the Disability Termination Date, Profit Bonus
earned to the Disability Termination Date, but not yet paid to him, and any
reimbursement of expenses due him through the date of termination, except that
Salary shall be offset by the amount any insurance afforded to Executive by the
Company which provides benefits to Executive in the event of termination for
disability.  Executive and Company acknowledge and agree that Company, in
accordance with Clause 3(e)(iii), shall afford Executive permanent health
insurance, which is intended to provide benefits to Executive in the event of
termination for disability pursuant to this Clause 5 or otherwise.


6.          Death.  In the event of the death of Executive during the Employment
Period, this Agreement and the employment of Executive hereunder shall terminate
on the date of death of Executive.  The Company shall pay the Executive’s heirs
or legal representatives his Salary, at the rate in effect immediately before
such termination, for the remainder of the Employment Period or one year,
whichever is greater, in accordance with the Company’s general payroll practices
and commencing with the first payroll date coincident with or next following the
Executive’s death, Profit Bonus earned to the date of his death, but not yet
paid to him, and any unreimbursed expenses due him through the date of
termination.


7.          Termination and Non-Renewal.


(a)         Non-Renewal or Summary Termination By Company.  In the event that
the Company (i) in accordance with Clause 2, does not renew this Agreement upon
the expiration of the initial Employment Period or any successive Employment
Period, or (ii) terminates this Agreement for any reason (including pursuant to
clause 5 above) other than for Gross Misconduct, as defined below, during any
Employment Period, Executive, as the case may be, upon non-renewal or as an
alternative to notice of non-renewal provided in Clause 2, shall be entitled to:


 
(1)
Within seven days of the effective date of termination or non renewal, Salary
for a period of one year from the original expiration date of the subject
Employment Period, or one year from the effective date of termination or
non-renewal, whichever is greater.



 
(2)
Profit Bonus on all Subject Business written through the date of termination,
through the expiration of such Subject Business, for a maximum period of five
years from the date of termination.  For the avoidance of doubt, Subject
Business written through the date of termination shall include only policies or
contracts which are in effect as of the date of termination.


 
4

--------------------------------------------------------------------------------

 
 
(b)         Summary Termination by Company.  The Company may discharge Executive
for Gross Misconduct at any time.  Gross Misconduct shall include (i) a material
and serious breach of this Agreement by Executive, but only if such material and
serious breach is not cured within thirty (30) days following written notice by
the Company to Executive of such breach, assuming such breach may be cured; (ii)
Executive is convicted of any act or course of conduct involving moral
turpitude; or (iii) Executive engages in any willful act or willful course of
conduct constituting an abuse of office or authority which significantly
adversely affects the business or reputation of the Company or Executive.  Any
written notice by the Company to Executive pursuant to this Clause 7 shall set
forth, in reasonable detail, the facts and circumstances claimed to constitute
the Gross Misconduct.  If Executive is discharged for Gross Misconduct, the
Company, without any limitations on any remedies it may have at law or equity,
shall have no liability for salary or any other compensation and benefits to
Executive after the date of such discharge.


(c)          In the event that Executive, in accordance with Clause 2, does not
renew this Agreement for a successive Employment Period solely for the purposes
of Retirement, which means that Executive has reached retirement age as defined
under the laws of the United Kingdom, and has ceased working on a substantially
full-time basis, Executive shall be entitled to Profit Bonus on all Subject
Business written through the end of the Employment Period through expiration of
the Subject Business for a maximum period of five years from the end of the
Employment Period.


8.           Non-Disclosure of Confidential Information.  “Confidential
Information” means all information known by Executive about the Company’
business plans, present or prospective customers, vendors, products, processes,
services or activities, including the costing and pricing of such services or
activities, employees, agents and representatives.  Confidential Information
does not include information generally known, other than through breach of a
confidentiality agreement with any of the Company’, in the industry in which the
Company engages or may engage.  Executive will not, while this Agreement is in
effect or after its termination, directly or indirectly, use or disclose any
Confidential Information, except in the performance of Executive’s duties for
the Company, or to other persons as directed by the Board of
Directors.  Executive will use reasonable efforts to prevent unauthorized use or
disclosure of Confidential Information.  Upon termination of employment with the
Company, Executive will deliver to the Company all writings relating to or
containing Confidential Information, including, without limitation, notes,
memoranda, letters, drawings, diagrams, and printouts, including any tapes,
discs or other forms of recorded information.  If Executive violates any
provision of this Clause while this Agreement is in effect or after termination,
the Company specifically reserve the right, in appropriate circumstances, to
seek full indemnification from Executive should the Company suffer any monetary
damages or incur any legal liability to any person as a result of the disclosure
or use of Confidential Information by Executive in violation of this Clause.



 
5

--------------------------------------------------------------------------------

 

9.           Return of Corporate Property.  Executive acknowledges and agrees
that all notes, records, reports, sketches, plans, unpublished memoranda or
other documents, whether in paper, electronic or other form (and all copies
thereof), held by Executive concerning any information relating to the business
of the Company, whether confidential or not, are the property of the
Company.  Executive will deliver to the Company at the termination or expiration
of the Employment Period, and at any other time the Company may request, all
equipment, files, property, memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and all electronic,
paper or other copies thereof) belonging to the Company which includes, but is
not limited to, any materials that contain, embody or relate to Confidential
Information, Work Product (as defined in Section 10 below) or the business of
the Company, which he may then possess or have under his control.


10.         Intellectual Property Rights.  Executive acknowledges and agrees
that all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company’s actual
or anticipated business, research and development or existing or future products
or services and which are conceived, developed or made by Executive prior to or
while employed by the Company (collectively, the “Work Product”) belong to the
Company.  All Work Product created by Executive while employed by the Company
will be considered “work made for hire,” and as such, the Company is the sole
owner of all rights, title, and interests therein.   All other rights to any new
Work Product and all rights to any existing Work Product, including but not
limited to all of Executive’s rights to any copyrights or copyright
registrations related thereto, are conveyed, assigned and transferred to the
Company pursuant to this Agreement.  Executive will promptly disclose and
deliver such Work Product to the Company and, at the Company’s expense, perform
all actions reasonably requested by the Company (whether during or after the
Employment Period) to establish, confirm and protect such ownership (including,
without limitation, the execution of assignments, copyright registrations,
consents, licenses, powers of attorney and other instruments).

 
6

--------------------------------------------------------------------------------

 
 
11.         Restrictive Covenant.


(a)         Prohibited Activities.  Subject always to the Company honouring the
payment provided for under clause 7(a), Executive agrees that he shall not
(unless he has received the prior written consent of the Company), during the
period beginning on the date of termination of employment and during the term of
this Agreement and ending two (2) years thereafter (the “Restriction Period”),
directly or indirectly, for any reason, for his own account or on behalf of or
together with any other person or firm:


 
(i)
hire or solicit for employment or call, directly or indirectly, through any
person or firm, on any person who is at that time (or at any time during the one
year prior thereto) employed by or representing the Company or its affiliates
with the purpose or intent of attracting that person from the employ or
representation of the Company or its affiliates;



 
(ii)
call on, solicit or perform services for, directly or indirectly through any
person or firm, any person or firm that at that time is, or at any time within
the one year prior to that time was, a customer of the Company or its affiliates
or any prospective customer that had or, to the knowledge of Executive, was
about to receive a business proposal from the Company or its affiliates, for the
purpose of soliciting or selling any product or service in competition with the
Company or its affiliates; or



 
(iii)
call, directly or indirectly through any person or firm, on any entity which has
been called on by the Company or an affiliate in connection with a possible
acquisition by the Company or an affiliate with the knowledge of that entity’s
status as such an acquisition candidate, for the purpose of acquiring that
entity or arranging the acquisition of that entity by any person or firm other
than the Company or the affiliate.



(b)         Damages.  Because of (i) the difficulty of measuring economic losses
to the Company as a result of any breach by Executive of the covenants in
Clauses 11(a), and (ii) the immediate and irreparable damage which could be
caused to the Company for which they would have no other adequate remedy,
Executive agrees that the Company may enforce the provisions of Clause 11(a) by
injunction and restraining order against Executive if he breaches any of said
provisions, without necessity of providing a bond or other security.



 
7

--------------------------------------------------------------------------------

 

(c)         Reasonable Restraint.  The parties hereto agree that Clauses 11(a)
and 11(b) impose a reasonable restraint on Executive in light of the activities
and business of the Company on the date hereof and the current business plans of
the Company.


12.         Section 409A.
 
(a)         Notwithstanding anything to the contrary in this Agreement, (1) if
at the time of Executive’s termination of employment with the Company, Executive
is a “specified employee” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) until the date that is six months following Executive’s termination
of employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (2) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board of Directors, that does not cause such an accelerated or
additional tax.  The Company shall consult with Executive in good faith
regarding the implementation of the provisions of this Section 12.
 
(b)         The intent of the parties is that payment and benefits under this
Agreement comply with Section 409A of the Code and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Section
409A of the Code.
 


13.         Construction.  If the provisions of Clause 11 should be deemed
unenforceable, invalid, or overbroad in whole or in part for any reason, then
any court of competent jurisdiction designated in accordance with Clause 15 is
hereby authorized, requested, and instructed to reform such Clause to provide
for the maximum competitive restraint upon Executive’s activities (in time,
product, geographic area and customer or employee solicitation) which shall then
be legal and valid.


14.         Injunctive Relief; Damages.  Executive agrees that violation of or
threatened violation of any of Clauses 8, 9, 10 or 11 would cause irreparable
injury to the Company for which any remedy at law would be inadequate, and the
Company shall be entitled in any court of law or equity of competent
jurisdiction to preliminary, permanent and other injunctive relief against any
breach or threatened breach of the provisions contained in any of said Clauses
8, 9, 10 or 11 hereof, without providing bond or other security, and such
compensatory damages as shall be awarded.  Further, in the event of a violation
of the provisions of Clause 9, the Restriction Period referred to therein shall
be extended for a period of time equal to the period that any violation
occurred.

 
8

--------------------------------------------------------------------------------

 
 
15.         Jurisdiction and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The Company and
Executive hereby each consents to the exclusive jurisdiction of the Supreme
Court of the State of New York or the United States District Court for the
Southern District of New York with respect to any dispute arising under the
terms of this Agreement and further consents that any process or notice of
motion therewith may be served by certified or registered mail or personal
service, within or without the State of New York, provided a reasonable time for
appearance is allowed.  Each party acknowledges and agrees that any controversy
which may arise under this Agreement is likely to involve complicated and
difficult issues, and therefore each party hereby irrevocably and
unconditionally waives any right such party may have to a trial by jury in
respect or any litigation directly or indirectly arising out of or relating to
this agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement.  The parties further agree that any
judgment, order or injunction granted by any court within the State of New York
shall be enforceable in any jurisdiction in which the Company or its affiliates
do business.


16.         Indemnification.  To the fullest extent permitted by, and subject
to, the Company’ Certificates of Incorporation and By-laws, the Company shall
indemnify and hold harmless Executive against any losses, damages or expenses
(including reasonable attorney’s fees) incurred by him or on his behalf in
connection with any threatened or pending action, suit or proceeding in which he
is or becomes a party by virtue of his employment by the Company or any
affiliates or by reason of his having served as an officer or director of the
Company or any other corporation at the express request of the Company, or by
reason of any action alleged to have been taken or omitted in such capacity.


17.         Severability.  If any provision of this Agreement is held to be
invalid, illegal, or unenforceable, that determination will not affect the
enforceability of any other provision of this Agreement, and the remaining
provisions of this Agreement will be valid and enforceable according to their
terms.


18.         Successors to Company.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of Executive and the
Company and any successor or assign of the Company, including, without
limitation, any corporation acquiring, directly or indirectly, all or
substantially all of the assets of the Company, whether by merger,
consolidation, sale or otherwise (and such successor shall thereafter be deemed
embraced within the term “Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.  The services to be provided
by Executive hereunder may not be delegated nor may Executive assign any of his
rights hereunder.


19.         No Restrictions.  Executive represents and warrants that as of the
date of this Agreement Executive is not subject to any contractual obligations
or other restrictions, including, but not limited to, any covenant not to
compete, that could interfere in any way with his employment hereunder.

 
9

--------------------------------------------------------------------------------

 
 
20.         Personal Data.  Executive acknowledges and agrees that Company shall
process certain personal data regarding him outside of the European Economic
Area in connection with personnel administration and Company management.
 
21.         Collective Agreements.  There are no collective agreements that
directly affect the terms and conditions of Executive’s employment.
 
22.         Miscellaneous.


(a)         This Agreement constitutes the entire understanding of the parties
with respect to the subject hereof, may be modified only in writing, is governed
by laws of New York, without giving effect to the principles of conflict of laws
thereof, and will be binding and inure to the benefit of Executive and
Executive’s personal representatives, and the Company, their successors and
assigns.


(b)         If Executive should die while any amount would still be payable to
him under this Agreement if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s estate or legal representative.


(c)         The failure of any of the parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any provision or
succeeding breach of such provision or any other provision.


(d)         All notices under this Agreement shall be given by registered or
certified mail, return receipt requested, directed to parties at the following
addresses or to such other addresses as the parties may designate in writing:


If to the Company:


AmTrust Financial Services, Inc.
59 Maiden Lane, 6th Floor
New York, New York 10038
Attention: Barry D. Zyskind


 
10

--------------------------------------------------------------------------------

 

If to Executive:

 
Max G. Caviet
Ashford House 56 Tilt Road
Cobham Surrey KT11 3HQ


(e)         In furtherance and not in limitation of the foregoing, this
Agreement supersedes any employment agreement between the Company and Executive,
written or oral, and any such agreement hereby is terminated and is no longer
binding on either party.


23.         Key Man Insurance Authorization.  At any time during the term of
this Agreement, the Company will have the right (but not the obligation) to
insure the life of Executive for the sole benefit of the Company and to
determine the amount of insurance and type of policy.  The Company will be
required to pay all premiums due on such policies.  Executive will cooperate
with the Company in taking out the insurance by submitting to physical
examination, by supplying all information required by the insurance company, and
by executing all necessary documents.  Executive, however, will incur no
financial obligation by executing any required document, and will have no
interest in any such policy.


24.         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be deemed to be duplicate originals.


AMTRUST FINANCIAL SERVICES, INC.



By:
/s/ Barry D. Zyskind
 
/s/ Max G. Caviet
   
Barry D. Zyskind
 
Max G. Caviet
 

 
 
11

--------------------------------------------------------------------------------

 